Name: Commission Regulation (EEC) No 980/89 of 14 April 1989 on the definitive application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1988 marketing year
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production
 Date Published: nan

 15. 4. 89 Official Journal of the European Communities No L 103/29 COMMISSION REGULATION (EEC) No 980/89 of 14 April 1989 on the definitive application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1988 marketing year Directive 82/177/EEC (4), as last amended by Regulation (EEC) No 3939/87 (5), together with other objective data available leads to the corrected coefficient laid down in this Regulation being fixed ; Whereas the Management Committee for Sheepmeat and Goatmeat has not delivered an opinion within the time-limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 15/88 (2), and in particular Article 9a (5) thereof, Whereas Article 9a of Regulation (EEC) No 1837/80 introduces arrangements for the limitation of the guarantee applicable separately in the regions where the variable premium system is applied on the one hand and in the other regions on the other hand ; Whereas Article 9a of that Regulation provides that the reduction in the guarantee is to depend on the number of ewes compared with a maximum guaranteed level ; whereas it provides that the reduction, fixed provisionally on the basis of an estimate of ewe numbers, must, where appropriate, be corrected subsequently on the basis of the ewe numbers actually recorded for the marketing year in question ; Whereas Commission Regulation (EEC) No 1310/88 (3) fixes the reduction coefficient applicable provisionally ; whereas as the definitive recording of ewe numbers on the basis of statistics obtained pursuant to Council HAS ADOPTED THIS REGULATION : Article 1 Pursuant to the second indent of Article 9a (2) of Regulation (EEC) No 1837/80 and without prejudice to the last sentence of Article 2 of Regulation (EEC) No 1310/88 , the coefficient provided for in the latter Regulation shall be corrected as follows :  United Kingdom : 4,0,  rest of the Community : 4,0. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . V) OJ No L 110, 29. 4. 1988, p. 36 . 0 OJ No L 122, 12. 5 . 1988, p. 69 . (4) OJ No L 81 , 27. 3 . 1982, p. 35 . 0 OJ No L 373, 31 . 12. 1987, p. 1 .